Henry, J..
Dissenting. — I do not concur in the opinion of the majority of my associates. The only estate which would have passed by the deed to Mrs. Mathews and her children, at common law, was an estate for life, whether to her solely or to her and her children, I express no opinion. The word “heirs” was essential to create an estate of inheritance in a common law conveyance. No equivalent term would answer.
The second section of our act in relation to uses and trusts, (2 Wag. Stat., 1351,) provides that “the term heirs or other words of inheritance, shall not be necessary to create or convey an estate in fee simple.” But that section does not dispense with the use of the term “heirs” in a conveyance intended to create an estate-tail. If it had, the conveyance in question would have created a fee-tail estate, and in that event Mrs. Mathews, under the fourth section of the act, would have taken an estate for life, and the remainder would have passed in fee simple absolute to her eldest child. The statute abolishes fee-tail estates, only by limiting the estate of the first taker to an estate for life, and creating a remainder in fee simple absolute in the person to whom the estate-tail would, on the death of the first *528grantee, devise or devisee in tail, have first passed according to the course of the common law. But the estate-tail must first be created. As the conveyance in question is not such as at common law would have created an estate-tail, but only an estate for life, and there is no section of our statutes declaring what estate either Mrs. Mathews or her children take under the deed, it must be construed as at common law, except to the extent that the latter clause of section 2, supra, affects it. That clause provides that all of the interest of the grantor shall pass, unless a contrary intent, expressly or by necessary implication, appear. The fee simple then passed by consequence. To whom? clearly to Mrs. Mathews and her children, or to Mrs. Mathews. There is not a syllable in the deed indicating that she was to have a less estate than her children, and because the conveyance is not only to children in esse, but also to any that Mrs. Mathews might bear, it is concluded that she took but a life estate in the lands. There is no principle of the common law, nor any section of our statutes, which limits her interest to a life estate.
The cases cited, arising under wills, are not applicable. A different rule in this respect has always been recognized as applicable to devises. The word “heirs” is not necessary in a devise to create an estate of inheritance. Equivalent words will answer. Effect is given to the manifest intent of the testator, and the arbitrary rules governing common law conveyances never obtained in the construction of wills. I am satisfied that Mrs. Mathews had a fee simple estate in the land, whether solely or in common, or jointly with her children, I have not thought it necessai’y to inquire, since the majority of the court has decided that she had but a life estate. I cannot see that any greater violence is done to the grantor’s intention by a construction which gives Mrs. Mathews a fee simple estate, with no vested estate in the children, than by a construction which limits hers to an estate for life, and gives the children a vested fee simple in remainder. It is evident from the *529terms of the deed that no such purpose was in the grantor’s mind, and to give that construction to the deed is to make a conveyance for him entirely different in its provisions from the one he thought he was making. The provision for unborn children makes a difficulty, but does not justify this court in making a deed for the grantor. The simplest way of giving effect to the deed, and the one most in accordance with the grantor’s intention, is to hold that, under the statute, all of the estate of' the grantor passed and vested in Mrs. Mathews and her children then living. Expressing no opinion, however, except that Mrs. Math-' ews acquired by the deed a fee simple estate, I make the above suggestions to meet the view that in no other way can effect be given to the deed than to hold as the majority of the court has determined.
Sherwood, C. J., expressed no opinion.